Detailed Action
 Introduction
1.  For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
2.  This Office Action addresses U.S. Application No. 17/084,551 (hereinafter also referred to as ‘551 or the instant application), filed October 29, 2020, which is a reissue application of U.S. Patent No. 10,115,313 (hereinafter also referred to as ‘313 or the original patent), issued October 30, 2018 on U.S. Non-Provisional Patent Application No. 15/354,057 (hereinafter also referred to as ‘057 or the parent application), entitled “SYSTEM AND METHOD FOR RECOGNIZING SURROUNDING VEHICLE”, filed November 17, 2016.1  The original ‘313 patent claims the benefit of Korean Patent Application No. 10-2015-0177846, filed on December 14, 2015. 

3. With regard to litigation involving ‘313, see Litigation Search Report of record.  Also based upon the Examiner’s independent review of ‘313 itself and the prosecution history, the Examiner cannot locate any other previous reexaminations, supplemental examinations, or certificates of correction.


5.  As of the date of this Office Action, the status of the claims is:
Claims 1, 6 and 9-13 are pending.
Claims 1, 6 and 9-13 are examined.
Claims 1, 6 and 9-13 are objected to and/or rejected as set forth infra.

Notice of Pre-AIA  or AIA  Status
6.  Because the effective filing date of claims of the instant application is after March 16, 2013, see prior paragraph 2, the AIA  First Inventor to File (“AIA -FITF”) provisions apply thereto. See also paragraph 1, supra.

ADS
7.   The Application Data Sheet (ADS) is objected to because: in the Domestic Benefit/National Stage Information section on page 2, “reissued” should be --reissue--.  See the Reissue Application Filing Guide at: 
             https://www.uspto.gov/sites/default/files/forms/uspto_reissue_ads_guide_Sept2014.pdf 
for more information. 

            https://www.uspto.gov/sites/default/files/documents/Corrected-WebADS-QSG.pdf. 
	Additionally, the corrected ADS should be filed with a request for a corrected filing receipt.  See MPEP 601.05(a) (II).

Reissue
Preliminary Amendment
8.  The amendment filed October 29, 2020 does not comply with 37 CFR 1.173 (b)(2), i.e. Making amendments in a reissue application, Claims, and (d), i.e. Changes shown by markings, and (c), i.e. Status of claims and support for claim changes.
	Specifically, the new claims 9-13 should be underlined in their entirety including the numeral and parenthetical. Note examples of MPEP 1453, V.
	Second, whenever there is an amendment to the claims pursuant to paragraph (b) of section 37 CFR 1.173, there must also be supplied, on pages separate from the pages containing the changes, the status, as of the date of the amendment, of all patent claims and of all added claims and an explanation of the support in the disclosure of the patent for the changes made to the claims. See pages 7-10 of the preliminary amendment. Specifically, while providing a citations for all the amended and added claims presented by the response, an explanation of support for each such amendment/claim (e.g. explanation of how specifics of such cited portion supports each limitation of the combination recited by each claim) has not been provided. Merely 
	Any further response failing to provide complete markings for all of claims 9-13 and an explanation of support in the disclosure of the patent for the claims will be held non-compliant and a Notice of Non-Compliance requiring a supplemental paper correctly amending the reissue application in compliance with 37 CFR 1.1739 (c) will be issued.

Consent
	9.  The consent form is incomplete.  See “Name of assignee/inventor” Box above the signature Box.  Appropriate Correction is required.

Declaration
10. The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	First, the oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. The difference between the new claims and the original claims must be pointed out. See MPEP § 1414. If the reissue is a broadening reissue, a claim that the application seeks to broaden must be identified. Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly operative or invalid.
of the preliminary amendment sets forth an intent to broaden the scope of the patent claims.  However a claim that the application seeks to “broaden” is not explicitly set forth by the declaration. Furthermore, the claim language of the claims as now presented which differs from that of the original claims in order to correct such error is not explicitly specified.  

Rejections under 35 U.S.C. 251
11. Claims 1, 6 and 9-13 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.

12.  Claims 1, 6 and 9-13 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 

Below are the pertinent Examiner’s findings of fact relevant to this rejection (Note also Claim Language Interpretation section infra):

The parent application ‘057 was filed with claims 1-19 on November 17, 2016. On October 16, 2017, claims 1-6, 8-11, 13-17 and 19-20 were rejected under 35 USC 102 as anticipated by US Patent  Publication 2016/00752801, claim 12 was rejected under 35 USC 103 as being unpatentable over US Patent  Publication 2016/00752801 in view of U.S. Patent Publication 2013/0261947 and dependent claims 7 and 18 were objected to and indicated as containing allowable subject matter.
A response was filed on January 16, 2018.  Claims 1 and 11, respectively, were amended as follows:
A method for a surrounding vehicle recognition system to recognize a surrounding vehicle, the method comprising:
generating a vehicle map showing coordinates of one or more vehicles surrounding a host vehicle with respect to a current location of the hast vehicle based on path information of the host vehicle and the surrounding vehicles;
generating lane information on the vehicle map based on the current location and radius-of-curvature information of the host vehicle and the path information of the host vehicle and the surrounding vehicles;

selecting recognizable surrounding vehicles based on the locations of the surrounding vehicles, 
wherein the determining of the locations of the surrounding vehicles includes:
determining current locations of the surrounding vehicles with respect to the host vehicle based on a width of the generated lane information and widths of the surrounding vehicles: and 
determining travel directions of the surrounding vehicles on the lane information based on travel directions of the surrounding vehicles and of the generated lane information, 
wherein the determining of the travel directions of the surrounding vehicles includes: 
determining whether or not differences in travel directions of the generated lane information and the surrounding vehicles exceed a preset threshold value for a predetermined time: and 
when it is determined that a difference exceeds the preset threshold value. determining that a corresponding surrounding vehicle is a surrounding vehicle going through an intersection.


A surrounding vehicle recognition system for recognizing one or more vehicles surrounding a host vehicle, the surrounding vehicle recognition system comprising:
a communication module configured to exchange data with the surrounding vehicles; 
a location information receiving module configured to receive location information of the host vehicle;
a memory configured to store a program for recognizing the surrounding vehicles; and
a processor configured to execute the program, 
wherein, when executing the program, the processor is configured to: 
generate 
generate 
determine , 
wherein, when executing the program, the processor is further configured to:
determine current locations of the surrounding vehicles with respect to the host vehicle based on a width of the generated lane information and widths of the surrounding vehicles, and
determine travel directions of the surrounding vehicles on the lane information based on travel directions of the surrounding vehicles and the generated lane information, 
wherein. when. executing the program, the processor is further configured to:
determine whether or not differences in travel directions of the generated lane information and the surrounding vehicles exceed a preset threshold value for a predetermined time, and
 determine that a corresponding surrounding vehicle is a surrounding vehicle going through an intersection when it is determined that a difference exceeds the preset threshold value.


Claims 6-7 and 17-18 were cancelled.  Concurrent remarks by Applicant set forth:
Allowable Subject Matter

The Office Action notes that Claims 7 and 18 are allowable if rewritten in independent form.  In response, Applicant has amended Claim | to incorporate all the limitations of Claims 6 and 7.  Also, Applicant has amended Claim 11 to incorporate all the limitations of Claims 17 and 18. In view of the amendments, Claims 1 and 11 and their dependent claims are in condition for allowance. 
 
A second non-final rejection issued on March 36, 2018 rejecting all the claims under 35 USC 101 as being directed to non-statutory subject matter. 
A second response on June 26, 2028 amended claim 1 as follows:
A method of communicating with adjacent vehicles and processing for recognizing one or more adjacent vehicles to reduce accidents 
providing a vehicle recognition system of a host vehicle. the system comprising a communication module configured to wirelessly communicate with adjacent vehicles via wireless access for vehicular environment CWAVE), a memory configured to store a program for recognizing one or more of the surrounding vehicles, and a processor configured to execute the program;:
obtaining, by the vehicle recognition system, path information of the adjacent vehicles by wirelessly communicating with the adjacent vehicles while the host vehicle is traveling;
generating, by the vehicle recognition system, a vehicle map showing coordinates of one or more vehicles surrounding the host vehicle with respect to a current location of the hast vehicle based on path information of the host vehicle and the surrounding vehicles;
, by the vehicle recognition system, lane information on the vehicle map based on the current location and radius-of-curvature information of the host vehicle and the path information of the host vehicle and the surrounding vehicles;
determining, by the vehicle recognition system, locations of the adjacent vehicles based on the generated lane information; and 
selecting, by the vehicle recognition system, recognizable adjacent vehicles based on the locations of the surrounding vehicles, and,
wherein adjacent vehicles includes:
determining current locations of the adjacent vehicles with respect to the host vehicle based on a width of the generated lane information and widths of the adjacent vehicles: and 
determining travel directions of the adjacent vehicles on the lane information based on travel directions of the adjacent vehicles and of the generated lane information, wherein the determining of the travel directions of the adjacent vehicles includes: 
determining whether or not differences in travel directions of the generated lane information and the adjacent vehicles exceed a preset threshold value for a predetermined time: and 
when it is determined that a difference exceeds the preset threshold value. determining that a corresponding adjacent vehicle is an adjacent  vehicle going through an intersection.


Claims 11-16 and 19 were cancelled.  Concurrent remarks by Applicant set forth:
The most similar art of record, Shin et al. [U.S. Patent Publication 2016/0075280], discloses a a [sic] surrounding vehicle tracker used for tracking the locations around a monitored vehicle (paragraph 0033 and figure 1, item 320), a lane estimator used for estimating lane curvatures (paragraph 0036), and object tracking being performed by a monitored vehicle to monitor the vehicles surrounding the monitored vehicle (paragraphs 0039 and 0040 as well as figure 3). However, no art of record discloses the determination of travel directions of adjacent vehicles on the lane information based on travel directions of the adjacent vehicles and of the generated lane information.  Additionally, no art of record discloses the determination that a vehicle is going through an intersection when a difference exceeds a preset threshold value.

In view of the claim amendments, Applicant respectfully submits that Claim 1 and its dependent claims are patent-eligible.



The following is an examiner’s statement of reasons for allowance: The most similar art of record, Shin et al. [U.S. Patent Publication 2016/0075280], discloses a a [sic] surrounding vehicle tracker used for tracking the locations around a monitored vehicle (paragraph 0033 and figure 1, item 320), a lane estimator used for estimating lane curvatures (paragraph 0036), and object tracking being performed by a monitored vehicle to monitor the vehicles surrounding the 
monitored vehicle (paragraphs 0039 and 0040 as well as figure 3). However, no art of record discloses the determination of travel directions of adjacent vehicles on the lane information based on travel directions of the adjacent vehicles and of the generated lane information. Additionally, no art of record discloses the determination that a vehicle is going through an intersection when a difference exceeds a preset threshold value.


The patent issued October 30, 2018 with claims 1-8.

A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent. See MPEP § 1412.20. A three step process is used to apply the recapture rule:
(1)    first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;

(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and

(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.” See MPEP §1412.020).

Regarding step 1, upon review of claims 1, 6 and 9-13 of the present reissue application in comparison to claims 1-8 of the ‘061 patent, it is found that the 10/29/2020 amendment has broadened the claims by the omission of limitations, i.e. the determination of travel 
	Regarding step 2, it is found that such broadening aspects relate to subject matter surrendered during prosecution of the ‘057 application leading to the ‘313 patent. As noted above in the findings of fact, the ‘057 application was allowed the features of the determination of travel directions of adjacent vehicles on the lane information based on travel directions of the adjacent vehicles and of the generated lane information and the determination that a vehicle is going through an intersection when a difference exceeds a preset threshold value were specifically added and/or argued as making the claims allowable over prior art rejections made in the application. Thus those features consistent with the arguments/amendments are found to be a surrender-generating limitation. See also MPEP 1412.02,1, B (i.e. “Where a claim in a reissue application is broadened in some respect as compared to the patent claims, the examiner must next determine whether the broadening aspect(s) of that reissue claim relate(s) to subject matter that applicant previously surrendered during the prosecution of the original application (which became the patent to be reissued). The ‘original application’ includes the patent family’s entire prosecution history. MBO Laboratories, Inc. v. Becton, Dickinson & Co., 602 F.3d 1306, 94 USPQ2d 1598 (Fed. Cir. 2010).”)

Regarding step 3, there is no addition of a new limitation that is related to the surrendered subject matter, i.e. the determination of travel directions of adjacent vehicles on the lane 2 and are narrower in unrelated aspect(s), e.g. calculating a radius of curvature of the host vehicle, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. See MPEP 1412.02 (I)(C).

In view of the forgoing, it is concluded herein that the claims improperly recapture subject matter explicitly surrendered during prosecution of the “original application”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

or 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked, Examiners will interpret the limitations of the pending and examined claims using the broadest reasonable interpretation.
When the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:
The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13. Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 See the discussion in paragraph 8 above with regard to 37 CFR 1173(c).
Claim 1 begins “A method [of communicating with adjacent vehicles and processing], performed by one or more processors of a host vehicle, for recognizing one or more adjacent 
Claim 1 continues “obtaining[, by the vehicle recognition system, path] information [of]  on the adjacent vehicles by wirelessly communicating with the adjacent vehicles while the host vehicle is traveling, the information on the adjacent vehicles including location information, width information and path information; [,] obtaining a current location of the host vehicle and calculating a radius-of- curvature of the host vehicle at the current location;”.  The amendment cites to “e.g., original Claim 1, Col. 3, lines 48-53, Col. 5, lines 44-55, and Col. 8, line 60 - Col. 9, line 11” for support.  However, patent claim 1 nor originally filed ‘057 claim 1 included the underlined recitation.  Col. 3, lines 48-53 describe only receipt of location information of the host vehicle and surrounding vehicles by a communication module, which module is no longer claimed.  Col. 5, lines 44-55 describe, with reference to Figure 2, step 220, i.e. “After the vehicle map is generated through the above process, lane information is generated on the vehicle map based on the current location and radius-of-curvature information of the host vehicle and path information of the host vehicle and the surrounding vehicles (S220).” Col. 8, line 47-col. 9, line 11 describe, with reference to Figure 2, step 230, and thereby, Figure 4, “Referring back to FIG. 2, after the lane information is generated in this way, locations of the surrounding vehicles are 
Next, claim 1 sets forth “[generating, by the vehicle recognition system, a vehicle map showing one or more vehicles surrounding the host vehicle with respect to a current location of the host vehicle based on path information of the host vehicle and the adjacent vehicles;] generating[, by the vehicle recognition system, land] lane information [on the vehicle map] based on the current location and the radius-of-curvature [information] of the host vehicle and the path information of the host vehicle and the adjacent vehicles;”.  The amendment cites to patent claim 1 for support.  However, unlike described by patent claim 1, originally filed claim 1 of the ‘057 application, and col. 5, lines 44-55 and Figure 2, discussed above, lane information generation as now recited by claim 1 no longer follows vehicle map generation.
Claim 1 further sets forth “[determining, by the vehicle recognition system, locations of] performing lane- level positioning of the adjacent vehicles relative to the host vehicle [based on] using the generated lane information and the locations and the widths of the adjacent vehicles, performing lane-level positioning of the adjacent vehicles relative to the host vehicle.  Col. 8, line 48-col. 9, line 11 describe “[r]eferring back to FIG. 2, after the lane information is generated in this way, locations of the surrounding vehicles are determined based on the generated lane information (S230).  The locations of the surrounding vehicles may be determined based on the generated lane information and used to classify surrounding vehicles which will be used later to estimate a lane. … Such a surrounding vehicle location determination operation will be described with reference to FIGS. 4 and 10. FIG. 4 is a flowchart of a surrounding vehicle location determination operation. FIG. 10 is a diagram illustrating an operation of selecting recognizable surrounding vehicles.  In the operation of determining locations of surrounding vehicles, first, current locations of the surrounding vehicles are determined with respect to the host vehicle based on a width of the generated lane information and widths of the surrounding vehicles (S231). At this time, the current locations of the surrounding vehicles may be classified into front, left, right, far left, and far right with respect to the host vehicle.”  However, performance of “lane-level positioning” is not described. Current location of the surrounding vehicles with respect to the host vehicle determination based on a width of the generated lane information and widths of the surrounding vehicles as described is not claimed.
Finally, claim 1 sets forth “wherein at least part of information on an adjacent vehicle which is changing between lanes among the adjacent vehicles is not used for generating the lane information.”  The amendment cites to “Col. 5, lines 56 - 60, Col. 8, lines 9 - 33, and Col. 10, lines 4-12.” Col. 5, lines 44-60 sets forth “after  the vehicle map is generated…, lane information is generated on the vehicle map based on the current location and radius-of-curvature 
  The remarks above with regard to claim 1 also apply to similar language of and support provided for the new claim 13. 
Claim 6 recites “[t]he method of claim 1, [wherein the determining of the travel directions of the surrounding vehicles further includes] further comprising: determining whether or not differences in travel directions of the host vehicle and the [surrounding] adjacent vehicles [present in all directions of the host vehicle] exceed a preset threshold value; and when it is determined that a difference exceeds the preset threshold value, determining that a corresponding [surrounding] adjacent vehicle [has switched] is changing between lanes.”  Original claim 6 and col. 9, lines 30-42 are cited as support.  However, see claim 7, which depends from claim 6, as originally filed in the parent application, which depends from claim 6 as originally filed. See also col. 8, line 65-col. 9, line 11, i.e. “In the operation of determining locations of surrounding vehicles, first, current locations of the surrounding vehicles are determined with respect to the host vehicle based on a width of the generated lane information and widths of the surrounding vehicles (S231). At this time, the current locations of the surrounding vehicles may be classified into front, left, right, far left, and far right with respect to the host vehicle. Next, travel directions 
New claim 9 recites”[t]he method of claim 1, wherein generating the lane information comprises: generating forward lane information ahead the host vehicle using the current location and the radius-of-curvature of the host vehicle and the path information corresponding to at least one adjacent vehicle which is in front of the host vehicle.”  New claim 10 then recites “[t]he method of claim 9, wherein generating the forward lane information comprises: estimating basic lane information ahead the host vehicle using the current location and the radius-of-curvature of the host vehicle; and generating the forward lane information by modifying the estimated basic lane information using the path information corresponding to at least one adjacent vehicle which is in front of the host vehicle.”  The amendment cites to “col. 5, line 63-col. 8, line 8” for support.  However col. 5, lines 44-60 set forth” [a]fter the vehicle map is generated through the above process, lane information is generated on the vehicle map based on the current location and radius-of-curvature information of the host vehicle and path information of the host vehicle and the surrounding vehicles (S220). In other words, it is possible to estimate a travel line 
Claim 11 recites “[t]he method of claim 1, wherein performing the lane-level positioning of the adjacent vehicles comprises: determining lane-level locations of the adjacent vehicles relative to the host vehicle based on a width of the generated lane information and widths of the adjacent vehicles; and determining relative travel directions of the adjacent vehicles to lanes represented by the lane information, based on travel directions of the adjacent vehicles and of the generated lane information.” Claim 12 recites “[t]he method of claim 11, wherein the determining of the relative travel directions of the adjacent vehicles comprises: determining whether or not differences in travel directions of the generated lane information and adjacent vehicles exceed a preset threshold value for a predetermined time; and when it is determined that a difference exceeds the preset threshold value, determining that a corresponding adjacent vehicle is an adjacent vehicle going through an intersection.” The amendment cites to original claim 1,, col. 8, line 47-col. 9, line 11 and Fig. 10 for support of claim 11 and original claim 1 and col. 9, lines 12-29 for support of claim 12.  However neither patent claim 1 nor claim 1 as originally filed in the ‘057 application require “performing lane-level positioning of the adjacent vehicles relative to the host vehicle.” Attention is again invited to the discussion of claim 1 above.


Claimed Subject Matter
No art of record discloses the claimed subject matter.

Conclusion

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Amendments
	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,115,313 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.


Inquiries:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karin M Reichle whose telephone number is (571)272-4936.  The examiner can normally be reached on 6:00-6:00 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/J.W/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term of the patent was extended or adjusted by 0 days.  
        2 A claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application,